Title: To Benjamin Franklin from John Jay, 17 July 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
madrid 17 July 1780.
I have had the Pleasure of receiving your favours of the 13th. & 25th. of June last.
After having recd. Part of the money lodged with marquis d’Yranda, I sent for another Part, not chusing to receive the whole at once, and intending to leave in his hands the Balance due to you. I recd. for Answer that I might receive the whole, but not a Part. There was no Choice, and I recd. it accordingly. No Remittances from Congress have arrived. I have written to them on the subject, and am now feeding on your Ballance choosing rather to do this, than humiliate my Constituents, by running them in Debt for my Bread here.
The Papers enclosed with this will make known to you the Exact State of affairs at this Court. I have been permitted to accept Bills to amount of between ten and twelve thousand Dollars; and as the Court and particularly the Count de florida Blanca seem well disposed towards us, I hope this unpleasant Measure will terminate Well, these Papers should have been sent you before, but I have been long waiting for Count Montmorin’s Courier, by whom I would rather transmit them than by the Post, for Reasons which you will be at no Loss to conjecture. From these Papers you will naturally conclude, that it is very far from being in my Power to afford M. Ross the aid mentioned in your Letters. On the Contrary, I find myself constrained to request the favor of you to lodge here, for M. Carmichael and myself, a further Credit, to enable us to receive what may be due on account of our Salaries— We shall otherwise be very soon in a very disagreable Situation.— To take up money from Individuals would not be eligible or reputable and it would not be prudent to trouble Government, already a little sore about the Bills, with further Requisitions at present. I am also obliged to make this Request without being able to give you other assurances respecting the Time of Repayment, than that the proceeds of the first Remittances I may receive, shall be Applied to that In preference to any other Purpose, I cannot However think the time will be very distant, as Remittances may now be made in Bills of Exchange. But if I should be deceived and if the Servants of Congress here, must live a while on Credit they may seek and find with others, I think it most decent to recur to their ally. France I know has already done great things for us and is still making glorious Exertions—I am also sensible of your Difficulties and regret them, tho’ I am happy in reflecting, that since they must exist, they have fallen into the Hands of one whose abilities and Influence will enable him to sustain and surmount them at a Court, which does not appear inclined to do things by Halves.
I should be surprised at the Treatment your Letters I sent to Nantes have met with, had I not experienced too many Strange things to be much surprised at any.
It is necessary you should be informed that the papers inclosed with this are known to Count Montmorin, and therefore are probably no secret to his Court. I am on good terms with the Count, whom I esteem as a man of abilities, and am pleased with as a friend to our Country. As France had interested herself deeply in our Cause, had done us essential Benefits, and had been requested to interpose her friendly offices for us here, I could not think of withholding from him all the Confidence which these Considerations dictate—especially as no personal Objections forbid it. To have conducted the Negociations with Finesse, unnecessary Secrecy, and equivocating Cunning was irreconciliable with my Principles of action, and with every Idea I have of Wisdom and Policy— In a Word, France and America are and I hope always will be allies; and it is the Duty of each Party to cultivate mutual Confidance and Cordiality. For my own Part while their Conduct continues fair, firm, and friendly, I shall not only remain strongly attached to their Interest and gratefull for their Benefits, but Shall endeavour to transmit the same Impressions to my Posterity.
Mrs. Jay is much Pleased with and Thanks you for the Print you was so kind as to send her. It is a striking Likeness. I find that In France great men like their Predecessors of old, have their Bards— Yours seem to have mounted high mettled Pegasus, and to have been inspired (if Brydenes [Dryden’s?] Doctrine be right) by electrised muses. Your Strictures are just, tho’ a little Severe while there are young Telemachus, and fascinating Calypsos in the World, Fancies & Penns and Hearts will sometimes run Riot in Spite of the mentors now and then to be meet with.
Your Danish Correspondent was very civil as well as very much embarrassed, I am pleased with both Circumstances they indicate more Caution in future, but I fear the present Case will continue without Remedy.
I receive no Letters but what have passed thro’ the fire once and often twice, and that is not the worst of it. For I am sure that some have been suppressed. I wish therefore that such as you may favor me with be sent either by Courier, or in some other Way that you may have Reason to confide in.
I am, Dear Sir, with very sincere Regard Your most obedient Servant
(signed) John Jay

P.S. Mrs. Jay had a Daughter born the 9 Inst. They are both well. Benevolent minds enjoy Events grateful to others, I cannot forbear telling you this little piece of news.
His Excellency B. Franklin Esqe.

